Citation Nr: 0603508	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  97-34 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
service connected chronic allergic rhinitis.  

2.  Entitlement to an initial compensable rating for service 
connected bilateral cataracts.  

3.  Entitlement to an initial compensable rating for service 
connected bilateral sensorineural hearing loss.  

4.  Entitlement to service connection for claimed residuals 
of surgery to reverse a vasectomy (bilateral vasovasostomy).  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Prem


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
and Manilla, Philippines, which, in pertinent part, denied 
service connection for in-service surgery (bilateral 
vasovasostomy) to reverse a vasectomy and a disability 
manifested by right hip pain; granted service connection and 
assigned noncompensable ratings for bilateral hearing loss 
and bilateral cataracts; denied a rating in excess of 10 
percent for chronic allergic rhinitis; and denied a rating in 
excess of 10 percent for plantar fasciitis.  

Claims such as the ones for compensable ratings for hearing 
loss and cataracts, placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, are original claims as opposed to new 
claims for increase. Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.

In a May 2000 rating decision, the RO increased the veteran's 
rating for plantar fasciitis to 20 percent, effective from 
July 16, 1997.  The veteran submitted an April 2005 
correspondence in which he stated that the increased rating 
satisfied his contentions on appeal with respect to this 
issue.  Accordingly, this matter is no longer in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).     

The RO issued a rating decision in April 2005, granting 
service connection for a disability manifested by right hip 
pain or sciatica, and assigned an evaluation of 10 percent 
effective July 16, 1997.  As the veteran has not appealed the 
rating or effective date assigned for this disability, the 
RO's action constitutes a full grant of the benefit sought.  
See, e.g., Grantham v. Brown, 114 F. 3d 1156 (1997).  

In the veteran's February 1999 VA Form 9, he indicated that 
he wanted to testify at a Board hearing conducted at the RO 
(i.e., Travel Board hearing).  Although an RO hearing was 
held in March 1999, his request for a Board hearing remained 
outstanding.  The Board sent a December 2005 correspondence 
to the veteran to inquire whether he still wanted a Board 
hearing.  He was informed that if he did not respond within 
30 days, the Board would proceed with the review of his 
appeal.  There has been no response from the veteran.  
Accordingly, his request for a Travel Board hearing is deemed 
withdrawn.  38 C.F.R. § 20.704 (2005).
    

FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims and 
obtained all relevant evidence designated by the veteran.

2.  The veteran's allergic rhinitis is manifested by 
sneezing, running nose, headaches, hearing impairment, and no 
more than a 50 percent nasal obstruction; it is not 
productive of nasal polyps.    

3.  The veteran's best corrected vision at January 1997 and 
July 2005 VA examinations were 20/20 in each eye; there is no 
medical evidence of aphakia or loss of the lens of either 
eye.  

4.  The veteran's July 2005 audiological examination, which 
yielded the most beneficial scores for rating purposes, 
revealed level I hearing in his right ear and level I hearing 
in his left ear; there is no evidence of an exceptional 
pattern of hearing impairment.  

5.  The veteran underwent an elective bilateral vasovasostomy 
while on active duty, performed to reverse a vasectomy; there 
is no medical evidence to show that he currently has 
disability either outside of the usual effects due his 
surgical treatment in service or otherwise aggravated by 
service.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chronic allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.321, 
4.97, Diagnostic Code 6522 (2005).

2.  The criteria for an initial or staged compensable rating 
for cataracts have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107  (West 2002); 38 C.F.R. §§ 3.321, 4.84a, 
Diagnostic Codes 6028, 6061-6079 (2005).  

3.  The criteria for an initial or staged compensable rating 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.321, 
4.85, 4.87a, Diagnostic Code 6100 (2005).  

4.  Service connection for claimed residuals of surgery to 
reverse a vasectomy is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the June 1996, February 1997, November 1998, 
and May 2000 rating decisions; the November 1997, January 
1999, and May 2000 Statements of the Case; the February 1999, 
August 2000, April 2005, and August 2005 Supplemental 
Statements of the Case; and letters sent to the veteran by 
the RO, adequately informed him of the information and 
evidence needed to substantiate his claims for higher ratings 
for allergic rhinitis, cataracts and bilateral hearing loss; 
and service connection for residuals of a surgery to reverse 
a vasectomy, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the veteran's claims.  Further, 
letters from the RO to the veteran dated July 2003, December 
2004, and October 2005 informed him of the types of evidence 
that would substantiate his claims; that he could obtain and 
submit private evidence in support of his claims; and that he 
could have the RO obtain VA and private evidence if he 
completed the appropriate medical releases for any private 
evidence he wanted the RO to obtain.  The veteran was 
notified and aware of the evidence needed to substantiate his 
claims for a higher rating for allergic rhinitis; compensable 
ratings for cataracts and bilateral hearing loss; and service 
connection for residuals of a vasovasostomy, and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the ones currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decisions that are the subject of 
this appeal.  However, the RO decisions that are the subject 
of this appeal were issued in June 1996, February 1997, and 
November 1998, before the enactment of VCAA.  The RO 
obviously could not inform the veteran of law that did not 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the June 1996, February 1997, and November 1998 RO 
decisions, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claims for higher ratings for allergic rhinitis, 
cataracts and bilateral hearing loss; and service connection 
for residuals of surgery to reverse a vasectomy, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, after having provided the veteran with VCAA 
notice in July 2003, the RO sent a supplemental VCAA letter 
in December 2004, that included notification of the "fourth 
element."  Furthermore, in a letter informing him that his 
appeal had been certified to the Board, the RO informed him 
that he could submit additional evidence concerning his 
appeal within 90 days of the date of the letter, or the date 
that the Board promulgated a decision in his case, whichever 
came first.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).    
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by July 2003, December 2004, and August 2005 letters 
and asked him to identify all medical providers who treated 
him for allergic rhinitis, cataracts, hearing loss, and 
residuals of a vasovasectomy.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA examinations in 
June 1996, January 1997, January 1998, May 1999, and July 
2005.  The Board finds that these examinations, along with 
the veteran's service medical records and outpatient 
treatment records, provide sufficient findings upon which to 
determine the severity of the veteran's service-connected 
hearing loss, cataracts, and allergic rhinitis, and to 
determine whether service connection is warranted for 
residuals of in-service surgery or a bilateral vasovasostomy 
to reverse a vasectomy.  There is no duty to provide another 
examination or medical opinion. 

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

Allergic Rhinitis
The veteran underwent an examination in January 1998.  The 
clinician noted interference with the veteran's breathing 
through his nose and a watery, purulent (nasal) discharge.  
There was no dyspnea, speech impairment, sinusitis, or 
periods of incapacitation.  The veteran reported recurrent 
allergy attacks, especially in the morning.  Other symptoms 
included difficulty hearing, sneezing, and headaches.  Upon 
examination, the clinician noted a 50 percent nasal 
obstruction.  He diagnosed the veteran with allergic 
rhinitis.  

The veteran underwent another VA examination in May 1999.  
The results were substantially the same.  There was 
interference with breathing through the veteran's nose, and 
an intermittent watery discharge.  There was no speech 
impairment or sinusitis.  The veteran complained of sneezing 
in the morning, and hearing impairment due to nasal 
congestion.  Upon examination, the clinician noted a 50 
percent nasal obstruction.  
   
A February 2003 outpatient treatment note indicates that the 
veteran had a history of allergic rhinitis that was stable 
and currently asymptomatic.  

The veteran underwent a third VA examination in July 2005.  
He reported suffering from a running nose, sneezing, and 
pressure in the sinus areas.  He treats his symptoms with 
nasal spray.  He reported having constant sinus problems with 
three to four attacks per year lasting from seven to ten 
days.  He has interference with breathing through the nose, 
hoarseness of voice, shortness of breath, and loss of 
hearing.  Symptoms typically occur with sudden climate 
changes, stress, or exposure to dust, grass, or pollen.  He 
claims to have lost time from work four to six times per 
year.  Upon examination, the clinician noted nasal 
obstruction on the right and left nostril of about 25 percent 
without deviation of the septum.  There was no loss of part 
of the nose or loss of part of the alar.  There were no nasal 
polyps, scars, or other obvious disfigurement.  There was no 
tenderness of the sinuses but there was minimal purulent 
discharge.  The diagnosis of chronic allergic rhinitis was 
unchanged.  

Bilateral Cataracts
Upon filing the veteran's claims, he underwent a visual 
examination in January 1997.  He reported poor visual acuity 
with his current glasses.  Upon examination, his uncorrected 
distance visual acuity for the right eye was 20/40 near and 
20/25+ far.  His uncorrected distance visual acuity for the 
left eye was 20/50 near and 20/40+ far.  His corrected vision 
in both eyes was 20/20 near and far.  Under the slit lamp 
examination, the veteran had a small cortical vacuole in each 
eye.  In the binocular indirect ophthalmoscopic examination, 
his cup-to-disk ratios were .3 round in each eye.  The macula 
was avascular and homogenous in each eye.  The posterior pole 
and peripheral retina were unremarkable.  The clinician 
diagnosed the veteran with low myopic presbyopia and early 
(incipient) cortical cataracts in both eyes.    
  
The veteran underwent another VA examination in July 2005.  
The clinician noted that the veteran "was not having any 
visual problems whatsoever."  Upon examination, the 
uncorrected distance visual acuity for the right eye was 
20/25 and the left eye was 20/20.  With the appropriate 
spectacle correction, his distance visual acuity improved to 
20/20 for each eye independently.  His near visual acuity 
corrected was 20/25 for each eye independently.  Slit lamp 
examination revealed some mild lenticular opacities in both 
eyes.  There was a very small round opacity noted in the 
posterior pole of the right eye, with the left eye having a 
similar opacity which was not as well delineated.  Both 
opacities were small.  An opthalmic neurological examination 
was normal.  Dilated fundus Goldmann visual field 
examinations were normal.  The clinician noted that there 
were no subjective or objective factors of disability.  He 
explained that a cataract is a change in the normal lens of 
the eye that occurs as a result of metabolic defect, trauma, 
or aging, and the two small opacities are insignificant and 
are not considered cataracts.  They most likely have a 
congenital origin and they will not change, grow, or cause 
any visual disturbance to the veteran.  

Hearing loss
Post service evidence includes reports of two VA audiological 
examinations dated May 1999 and July 2005.  Pure thresholds 
levels at 1000 hertz, 2000 hertz, 3000 hertz, and 4000 hertz 
and speech recognition scores were measured as follows:
	
			Right Ear				Left Ear
			1k  2k  3k  4k	  Avg  Sp		1k  2k  3k  4k  
Avg  Sp  
May 1999		25  30  65  80   49      92		25  20  65  
80   48    92
July 2005		25  40  75  85   56      92		25  25  75  
80   51    92

Vasovasectomy (vasectomy reversal)
The veteran underwent a vasovasectomy in December 1994.  A 
January 2005 treatment note stated "good result after 
vasovasectomy.  Sperm count in 2 [illegible]."  The 
veteran's September 1995 separation examination noted a 
varicocele, otherwise normal.  He sought service connection 
for a varicocele, but the claim was denied in February 1999 
on the basis of a December 1998 that found no evidence of a 
varicocele.  

Post service medical evidence shows no evidence of a 
disability attributed to the veteran's in-service 
vasovasostomy.  The veteran alleges that the operation was 
unsuccessful, as indicated by a zero sperm count in June 
1997.    

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

A 10 percent disability evaluation is warranted for allergic 
or vasomotor rhinitis without polyps, but with greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  A 30 percent evaluation is 
warranted for allergic or vasomotor rhinitis with polyps.  38 
C.F.R. § 4.97 Diagnostic Code 6522 (2005).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
VA regulations state the usual effects of medical and 
surgical treatment in service having the effect of 
ameliorating diseases or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functional parts or organs will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. §3.306(b)(1). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Allergic Rhinitis
The veteran is currently evaluated at 10 percent disabled as 
a result of his chronic allergic rhinitis.  The Board notes 
that the next highest rating of 30 percent is warranted if 
the rhinitis is manifested by polyps.  

The veteran underwent VA examinations in January 1998 and 
July 2005.  There continues to be evidence of partial nasal 
obstruction.  However, the former examination report failed 
to comment on the existence of polyps and upon the latter 
examination, the clinician specifically noted that there were 
no nasal polyps, scars, or other obvious disfigurement.

In view of the foregoing, the preponderance of the evidence 
is against this claim for a rating in excess of 10 percent 
for allergic rhinitis.  Thus, the benefit-of-the-doubt 
doctrine is not applicable and the claim must be denied.  
38 U.S.C.A. § 5107(b); See also, e.g., Gilbert v. Derwinski, 
1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001). 

Cataracts
The Board notes that pursuant to 38 C.F.R. §4.84 (Diagnostic 
Code 6028), cataracts disabilities are to be rated on the 
basis of impairment of vision.  For VA purposes, the severity 
of impaired central visual acuity is determined by comparing 
visual test results on the Snellen index with the criteria 
set forth in 38 C.F.R. § 4.84(a), Diagnostic Codes 6061 to 
6079 (2005).  Visual acuity is rated based on best distant 
vision obtainable after correction by glasses.  38 C.F.R. § 
4.75 (2005).  Ratings are determined by the intersection of 
the horizontal row appropriate for one eye and the vertical 
column appropriate to the other eye from Table V.  38 C.F.R. 
§§ 4.83a, 4.84a, Table V (2005).  

Upon both of the veteran's VA examinations, his best 
corrected vision was 20/20 for each eye.  In order to obtain 
a compensable rating, visual acuity must measure at least 
20/40 in one eye and 20/50 in the other eye.  Given the 
veteran's 20/20 corrected vision in each eye, and the July 
2005 clinician's findings of no subjective or objective 
factors of a disability due to cataracts, to include aphakia 
or loss of a lens of either eye, the Board finds that a 
compensable rating is not warranted.    

Cataracts sometimes result in the loss of the lens or 
aphakia.  That is not the case here, so the disability can 
not be rated for aphakia under diagnostic code 6029.  There 
are 2 codes for cataracts: 6027 for traumatic cataract and 
6028 for senile and other cataracts. Both codes provide that 
the disability will be rated on the impairment of vision.  38 
C.F.R. § 4.84a.  In this case, there is no objective evidence 
of loss of visual acuity to a degree that would support a 
compensable rating at any time during the period of time at 
issue.  As the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt doctrine does not apply, and 
the claim for an initial or staged compensable rating for 
bilateral cataracts must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra; Ortiz, supra.

Hearing loss
Evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from the 
veteran's hearing loss, the rating schedule establishes 11 
auditory acuity levels, designated from level I for slightly 
impaired hearing acuity through level XI for profound 
deafness.  Further, "disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The rating criteria at 38 C.F.R. § 4.86 addresses exceptional 
patterns of hearing loss, which are not shown to be present 
in this case.  (The exceptional patterns addressed in that 
section are when the puretone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz.).

Applying the criteria found in 38 C.F.R. 4.87 at Table VI to 
the veteran's July 2005 audiological examination (which is 
the most recent examination and the examination that yields 
the most beneficial scores for rating purposes); the results 
yield a numerical designation of I for the right ear (between 
50 and 57 average puretone decibel hearing loss, with between 
92 and 100 percent speech discrimination).  The examinations 
yield a numerical designation of I for the left ear (between 
50 and 57 average puretone decibel hearing loss, with between 
92 and 100 percent speech discrimination).  Entering the 
category designations for each ear into Table VII results in 
a noncompensable disability evaluation under Diagnostic Code 
6100.  Accordingly, the Board can only conclude that the 
veteran's bilateral hearing loss was properly assigned a 
noncompensable evaluation under Diagnostic Code 6100.  Hence, 
a compensable rating for the veteran's bilateral hearing loss 
is not warranted at this time.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged compensable rating for hearing 
loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz, supra.

Vasovasostomy (vasectomy reversal)
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran contends that his in-service vasovasostomy was 
unsuccessful, as evidenced by his contention that he has a 
zero sperm count.  The surgery at issue was elective in 
nature to restore the ability to procreate.  His separation 
examination report reveals no pertinent abnormal objective 
findings.  The post service medical evidence reveals no 
disability attributed to his in service vasovasectomy.  

The Board notes that, even if the veteran's sperm count is 
zero, this consequence is not the result of a failed 
vasovasostomy.  He has a history of an earlier elective 
vasectomy.  As such, even a failed vasovasostomy, where the 
only consequence is a zero sperm count, is not subject to 
service connection because it did not result in additional 
disability; it merely failed to reverse a condition that was 
present as the result of earlier elective surgery.  The usual 
effects of medical and surgical treatment in service having 
the effect of ameliorating diseases or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functional parts or organs will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. §3.306(b)(1).  
Here, it is apparent that the veteran had a zero sperm count 
before and after the in-service surgery in question.  There 
is no medical evidence to show that the veteran currently has 
disability either outside of the usual effects due his 
surgical treatment while on active duty or otherwise 
aggravated by service.  

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation. 38 
U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability. See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).

For the reasons stated above, the Board finds that service 
connection for claimed residuals of a vasovasostomy is not 
warranted.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); 
Gilbert, supra; Ortiz, supra.


ORDER

Entitlement to a rating in excess of 10 percent for allergic 
rhinitis is denied.

Entitlement to an initial or staged compensable rating for 
cataracts is denied.

Entitlement to an initial or staged compensable rating for 
hearing loss is denied.

Entitlement to service connection for claimed residuals of a 
vasovasostomy or surgery for vasectomy reversal is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


